DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control center, keymaster, site, honest broker in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (US 2015/0213288 A1) and Dove et al. (US 2012/0159637 A1).
Regarding claim 1, Bilodeau discloses a method of operating a data site having a plurality of private information contained in electronic data, the method comprising:
	generating, at a control center server, a first configuration file, the first configuration file containing instructions on how to manipulate the plurality of private information contained in the electronic data stored at the data site (para [0008] The scrubber configuration includes context information about locations and types of PII in the log and rules specifying how to locate and protect the PII. Scrubber configurations are quickly and easily created or modified as scrubbing requirements change or new scenarios are encountered; para [0035] The logic provides instruction on how PII is handled, such as conditions for processing the PII and/or how to protect the PII (e.g., 
	transferring the first configuration file from the control center server to the data 10site (para [0032] The scrubbing agent may be a stand-alone application or an integral component of another application, including, but not limited to, the logged application. Although illustrated and described as being executed on a single computing device, the logging agent and the scrubbing agent may be executed on separate computing devices. The PII scrubbing system may operate locally or in a distributed environment, such as in client-server or cloud services architectures; para [0052] The scrubber configuration is made available to the scrubbing agent for use when processing messages from the associated log. In various embodiments, scrubber configurations are stored in a centralized configuration repository. In some embodiments, copies of the scrubber configurations from the configuration repository are deployed to systems 
	loading the configuration file at the data site and manipulating the plurality of private information contained in the electronic data to produce clean data (para [0052] The scrubber configuration is made available to the scrubbing agent for use when processing messages from the associated log. In various embodiments, scrubber configurations are stored in a centralized configuration repository. In some embodiments, copies of the scrubber configurations from the configuration repository are deployed to systems running the scrubbing agent, and the scrubbing agent uses the local copy of the scrubber configuration. If an existing scrubber configuration is modified or a new scrubber configuration is created, those scrubber configurations may be uploaded to the configuration repository where they can be redeployed to other systems; para [0059] The message scrubbing operation 212 locates and replaces PII in the message using the rules and context information provided by the scrubber configuration; para [0065] a replacement value generation operation 416 generates a replacement value for the PII in the selected field. The choice of replacement technique is often a balancing act between minimizing data loss, reducing the impact on performance, and managing data bloat. Examples of the available replacement techniques include, but are not limited to, redaction, static substitution, generalization, hashing, and encryption).

Regarding claim 2, Bilodeau further discloses generating, at a keymaster server, a hash key and transferring the hash key from the keymaster server to the data site which creates hashed clean data to be accessed by the honest broker (para [0049], [0063], [0065], and [0068]).
Regarding claim 3, Bilodeau further discloses that the electronic data is pre-processed to normalize formatting of the electronic data, cleanse the electronic data of unwanted characters or fields, or hashing the electronic data (para [0063], [0068[], and [0070]).
Regarding claim 4, Bilodeau further discloses reviewing the clean data for private 25information prior to transferring to the honest broker server (para [0044], 0063], and [0083]).
Regarding claim 5, Bilodeau does not disclose generating, at a control center server, a second configuration file, the second configuration file containing instructions on how to link the clean data; loading, at the broker server, the second configuration file;  5receiving a second clean data from a second data site; and performing a record linking method as outlined in the second configuration file with the clean data and the second clean data to determine linked data. Dove discloses generating, at a control center server, a second configuration file, the second configuration file containing instructions on how to link the clean data (para [0053); loading, at the broker server, the second configuration file (para [0053], [0069]);  5receiving a second clean data from a second data site (para [0056], [0063]); and performing a record linking method as outlined in the second configuration file with the clean data and the second clean data to determine linked data (para [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bilodeau’s method to generate, at a control center server, a second configuration file, the second configuration file containing instructions on how to link the clean data; load, at the broker server, the second configuration file; 5receive a second clean data from a 
Regarding claim 6, Bilodeau further discloses accessing the linked data to the data 10site and the second data site to identify common records and generating a list of common linkage identifiers identifying entries in electronic data that should be linked (para [0056], [0061], [0076]).
Regarding claim 7, Bilodeau further discloses generating, at a control center server, a second configuration file, the second 15configuration file containing instructions on how to derive a hash key (para [0050], [0068], [0076]); and loading, at the keymaster server, the second configuration file prior to generating the hash key (para [0068]-[0069], [0076]).
Regarding claim 8, Bilodeau discloses a record linking platform system comprising:
	one or more computer readable storage media (para [0096] Embodiments may be implemented as hardware, software, computer readable media, or a combination thereof);
	a processing system operatively coupled with the one or more computer readable storage media (para [0099] In a basic configuration, the computing device 600 may include at least one processing unit 602); and
	program instructions stored on the one or more computer readable storage 25media that when executed by the processing system (para [0096] Embodiments may be 
		generate, at a control center server, a first configuration file, the first configuration file containing instructions on how to manipulate private information contained in electronic data (para [0008] The scrubber configuration includes context information about locations and types of PII in the log and rules specifying how to locate and protect the PII. Scrubber configurations are quickly and easily created or modified as scrubbing requirements change or new scenarios are encountered; para [0035] The logic provides instruction on how PII is handled, such as conditions for processing the PII and/or how to protect the PII (e.g., specifying replacement techniques). Collectively, the context information and logic form scrubbing rules. In various embodiments, the scrubbing rules include parsers, processors, and filters, which correspond to the generic actions provided by the scrubbing agent. In some embodiments, the scrubbing rules incorporate the corresponding context information as parameters of the rules. Scrubbing rules may be organized into processing groups. Processing groups allow the operation of one or more rules within the group to be conditioned on the outcome of one or more other rules within the group; para [0052] In a generate configuration operation 204, the context information is used to generate a scrubber configuration associated with a log or log type. The scrubber configuration contains instructions on where to locate and how to process PII in the log messages. The scrubber configuration may be refined over time based on analysis of logs scrubbed using the scrubber configuration);
		transfer the configuration first file from the control center server to a data 5site (para [0032] The scrubbing agent may be a stand-alone application or an integral 
		load the first configuration file at the data site and manipulate the private information contained in the electronic data to produce clean data (para [0052] The scrubber configuration is made available to the scrubbing agent for use when processing messages from the associated log. In various embodiments, scrubber configurations are stored in a centralized configuration repository. In some embodiments, copies of the scrubber configurations from the configuration repository are deployed to systems running the scrubbing agent, and the scrubbing agent uses the local copy of the scrubber configuration. If an existing scrubber configuration is modified or a new scrubber configuration is created, those scrubber configurations may be uploaded to the configuration repository where they can be redeployed to other 
		hash, at the data site, the clean data to produce hashed clean data (para [0049] the data contains PII based on the metadata and protect the PII (e.g., redact, hash, or encrypt) before writing to the log or file unless the command expressly authorizes saving unprotected PII. In various embodiments, the logging agent is responsive to the PII metadata; [0068] Hashing is the act of replacing the PII with a hash code. The hash code is a unique value generated using a one-way hash that represents but does not identify the user. In other words, each different hash code identifies a different user but the hash code itself provides no actual user information).
	Bilodeau does not disclose 10transferring the hashed clean data to a third-party broker server. Dove discloses transferring the clean data to an honest broker server (para [0032] FIG. 1 shows two different environments, a production environment 102 and a de-identified environment 104; [0033] For example, in a research-related context, the de-identified environment 104 corresponds to any functionality for analyzing a sanitized version of the data used by the production environment 102. In this scenario, researchers are not permitted to view and manipulate sensitive information, e.g., due to 
Regarding claim 9, Bilodeau further discloses that a hash key, generated at a keymaster server, is received at the data site (para [0068], [0076]).
Regarding claim 10, Bilodeau further discloses that the electronic data is normalized by formatting of the electronic data, cleansing the electronic data of unwanted characters or fields, and hashing the electronic data (para [0063], [0068[], and [0070]).
Regarding claim 11, Bilodeau further discloses reviewing the hashed clean data for private information prior to transferring to a third- party broker server (para [0044], 0063], and [0083]).
Regarding claim 12, Bilodeau does not disclose generating, at a control center server, a second configuration file, the second configuration file containing instructions on how to link the hashed clean data; loading, at the broker server, the second 
Regarding claim 13, Bilodeau further discloses transferring the linked data to the data site and the second data site (para [0044], [0049], [0062]).
Regarding claim 14, Bilodeau further discloses generating, at a control center server, a second configuration file, the second 15configuration file containing instructions on how to derive a hash key (para [0050], [0068], [0076]); and loading, at the keymaster 
Regarding claim 15, Bilodeau discloses a method comprising:
	receiving, at a record linkage platform, a request to link multiple data sets, wherein the multiple data sets are stored separately at different sites by different entities and not in direct communication with one another (para [0037] information requested from the shared storage is presented as records with fully protected PII 122a are presented to those consumers. Similarly, relevant records can be located with limited exposure of protected user information to the smaller number of consumers 120b that require access to some but not all of the protected information. In those cases, information requested from the shared storage is presented as records with a limited PII exposed 122b are presented to those consumers; [0112] Content developed, interacted with, or edited in association with the software applications 620 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 822, a web portal 824, a mailbox service 826, an instant messaging store 828, or a social networking site 830. The software applications 620 may use any of these types of systems or the like for enabling data utilization, as described herein. A server 820 may provide the software applications 620 to clients. As one example, the server 820 may be a web server providing the software applications 620 over the web. The server 820 may provide the software applications 620 over the web to clients through a network 815); and
	in response to the request to link the multiple data sets, generating a set of 25configuration files including a site configuration file for each of the different sites, a key 
		wherein the site configuration file identifies a data model that each of the multiple sites will format entries of the data sets into ([0063] A parameter key generation operation 306 produces one or more parameter keys (i.e., reports) providing details about the information collected by the logged application based on the underlying PII metadata. The reports may detail all scrubber-friendly objects or be limited to scrubber-
		wherein the key configuration file includes identifies an encryption method and length of encryption keys (para [0049] methods that log or write data to a file may recognize that the data contains PII based on the metadata and protect the PII (e.g., redact, hash, or encrypt) before writing to the log or file unless the command expressly authorizes saving unprotected PII; [0069] Encryption is the act of applying a cipher to encrypt and protect the PII. A decryption key is required to decrypt the cipher text and access the protected PII. Encryption preserves the original PII but generally has the highest processing cost; [0076] the scrubbing agent includes a PII hash to encrypted PII map used to a lookup a reference to the previously encrypted value. In other words, only PII that has not been previously encountered has to be encrypted, which reduces processing time); and
	transmitting the site configuration file to each of the different sites, the key configuration file to the keymaster (para [0062] A metadata porting operation 304 involves moving the PII metadata with the scrubber-friendly object allowing components 
	Bilodeau does not disclose a broker configuration file for an honest broker, wherein the broker configuration file identifies the multiple data sets to be linked, and transmitting the broker configuration file to the honest broker. Dove discloses a broker configuration file for an honest broker, wherein the broker configuration file identifies the multiple data sets to be linked (para [0053] a data de-identifier module can identify some type of meta-characteristic of an original message part. The data de-identifier module can then replace that original message part with a replacement part that shares the same meta-characteristic; para [0069] the de-identification system 100 can include a configuration module 502 that operates to create the de-identified environment 104. For example, in one case, the configuration module 502 can build the de-identified environment 104 (or parts thereof) by copying the production environment 102 (or parts 
Regarding claim 16, Bilodeau further discloses loading the key configuration file at the keymaster (para [0049], [0063], [0065]); generating, at a keymaster, a hash key (para [0065], [0068]); and transferring the hash key from the keymaster to each of the different sites ([0068], [0076]).
Regarding claim 17, Bilodeau further discloses that the set of configuration files orchestrate multiple hashing schemes executed at each of the data sites to produce hashed data sets and the method further comprises transferring the hashed data sets to an honest broker server (para [00249], [0065], [0068]).
Regarding claim 18, Bilodeau further discloses that the hashed data sets are stored in a comma separated value format (para [0063]).
Regarding claim 19, Bilodeau discloses a record linking platform comprising:
	a processor (para [0099] In a basic configuration, the computing device 600 may include at least one processing unit 602);
	multiple databases each having stored thereon records, 44WO 2019/040874PCT/US2018/047961wherein each of the multiple databases are owned by different entities (para [0027] PII broadly includes anything that users do not want others know. This usually means any data collected about the users or provided by them unless they have explicitly authorized the organization to share that information. Some common examples of PII, such as name, birthdate, SSN, account name, and phone number, are easy to recognize. Other data that may be considered PII includes IP address, company name, and location information. Another potential source of PII is free form data, like document names and e-mail headers; [0028] Scrubbing is used in reference to protecting PII appearing in collections of data. The individual entries in the data collection may be referred to as 
	control center configured to:
		receive a request to link the records on the multiple databases (para [0037] information requested from the shared storage is presented as records with fully protected PII 122a are presented to those consumers. Similarly, relevant records can be located with limited exposure of protected user information to the smaller number of consumers 120b that require access to some but not all of the protected information. In those cases, information requested from the shared storage is presented as records with a limited PII exposed 122b are presented to those consumers; [0112] Content developed, interacted with, or edited in association with the software applications 620 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 822, a web portal 824, a mailbox service 826, an instant messaging store 828, or a social networking site 830. The software applications 620 may use any of these types of systems or the like for enabling data utilization, as described herein. A server 820 may provide the software applications 620 to clients. As one example, the server 820 may be a web server providing the software applications 620 over the web. The server 820 may provide the software applications 620 over the web to clients through a network 815.); and
		generate a site configuration file, a key configuration file (para [0008] The scrubber configuration includes context information about locations and types of PII in the log and rules specifying how to locate and protect the PII. Scrubber configurations 
	a keymaster configured to:
		receive the key configuration file (para [0062] A metadata porting operation 304 involves moving the PII metadata with the scrubber-friendly object allowing components in the development environment or scrubber-friendly applications to take advantage of context information. As described herein, the logging agent may use the PII metadata associated with the information being logged to generate scrubber-friendly logs that enable surgical scrubbing by the scrubbing agent based on the supplied scrubber configurations; [0076] the scrubbing agent includes a PII hash to 
		generate a hash key (para [0049] the data contains PII based on the metadata and protect the PII (e.g., redact, hash, or encrypt) before writing to the log or file unless the command expressly authorizes saving unprotected PII. In various embodiments, the logging agent is responsive to the PII metadata; [0068] Hashing is the act of replacing the PII with a hash code. The hash code is a unique value generated using a one-way hash that represents but does not identify the user. In other words, each different hash code identifies a different user but the hash code itself provides no actual user information); and
		transmit the hash key to any site hosting the multiple databases (para [0068] to locate the log entries associated with a particular user, the user id for that user may be hashed using the same key originally used to hash the logs. The logs may then be searched for that hash key instead of the user name);
	a site configured to:
		receive the site configuration file and the hash key (para [0049] the data contains PII based on the metadata and protect the PII (e.g., redact, hash, or encrypt) before writing to the log or file unless the command expressly authorizes saving 
		preprocess the records to generate evaluation records data that conform to a data model specified in the site configuration file (para [0063]  parameter keys are built by the logged application or the logging agent as the log is generated and may be produced on demand. Parameter keys may be produced in multiple formats. For example, one version appearing in a human-friendly format (e.g., a tabular format) for use by human reviewers and an alternate format better suited for use by a software application, such as the logging agent or the scrubbing agent, may be provided; [0064] An optional pre-parsing filtering operation 402 determines if the message should be processed based on whether the content in the message matches filter parameters (e.g., a pattern) specified in the scrubber configuration. A message parsing operation 404 parses the message into fields based on parser parameters specified in the scrubber configuration); and
		encrypt the evaluation records using the hash key (para [0049] the data contains PII based on the metadata and protect the PII (e.g., redact, hash, or encrypt) before writing to the log or file unless the command expressly authorizes saving unprotected PII. In various embodiments, the logging agent is responsive to the PII metadata).
	Bilodeau does not disclose a broker 5configuration file; 15an honest broker configured to: receive the broker configuration file and the encrypted evaluation records; 
Regarding claim 20, Bilodeau further discloses that the encrypted evaluation records are stored in a comma separated value format (para [0063]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432